Title: To James Madison from Degen, Purviance, and Company, 25 May 1804 (Abstract)
From: Degen, Purviance, and Company
To: Madison, James


25 May 1804, Leghorn. “We have the honour to transmit you inclosed Copies of two letters recieved from Tobias Lear Esquire Consul General at Algiers, dated the 26th March & 25th April, by which he advises us that in order to Carry into effect a negotiation he had concluded with that Regency, by which the Interests of the United States are very essentially benefitted, he had passed on us a draft of Twenty three thousand Dollars at Sixty days Sight.
“Mr Lear has been induced to make these dispositions in consequence of a Letter we wrote him on his arrival in Barbary, begging him to Command our Services wherever we could be usefull in assisting the Views of Governt. at Home. Tho’ no funds have been Lodged with us to be Appropriated to the Service of our Barbary relations we have made it a point of duty to accept the Bill in question immedy. on presentation & have concluded to adopt the only mode for our reimbursement which offered & which in our opinion will be attended with less loss than a direct draft on the United States even if an Opportunity (which rarely occurs) Should present of negotiating it. This is by valuing on Messrs. James MacKenzie & A Glennie of London & remitting them the countervalue on you, Sir, We have accordingly drawn on you under this date for twenty three Thousand Dollars at Thirty Days Sight to the order of Said Messrs. James MacKenzie & A Glennie [which we request those friends to Sell to the best advantage, & in order to facilitate the negotiation we have devided the Amount into Sundry Small bills as per specification at foot,] which we request you will have the goodness to take note, making the necessary arrangements for their regular fate at maturity. As soon as we recieve from our London friends the particulars of the negotiation we Shall transmit to you, Sir, a general account of this transaction and take our reimbursement on you for the difference of Exchange & Charges attending the Same, & Shall at the same time hand you Mr Lear’s Original Bill duly acquitted.”
